Citation Nr: 1535394	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether referral for extraschedular consideration of the initial evaluation of bilateral hearing loss is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2015 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated that part of the Board's May 2014 decision that denied referral for extraschedular consideration of the Veteran's bilateral hearing loss, and remanded the case for further action consistent with the terms of the joint motion.  The Board's denial of an initial compensable rating for hearing loss under the schedular criteria was not disturbed. 

The Veteran testified at a hearing before the undersigned in April 2011.  A transcript is of record. 


FINDINGS OF FACT

1. The Veteran's hearing loss is manifested by hearing impairment, with concomitant communication difficulties, and does not present such an exceptional or unusual disability picture as to render impractical the application of the schedular criteria. 

2. Dizziness, unsteadiness, and "stuffed up" ears have not been adjudicated as manifestations of service-connected disability-only the hearing loss itself is under consideration-and, in the alternative, do not result in related factors such as marked interference with employment or frequent periods of hospitalization. 



CONCLUSION OF LAW

Referral for extraschedular consideration of the initial evaluation of bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.85, 4.86 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the issue of whether VA has satisfied its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327 (2015).  The May 2015 JMR limited the appeal to the issue of whether referral for extraschedular consideration is warranted, specifically finding that the Board had not adequately explained its reasons for not referring the case based on the evidence currently of record, and did not appeal the Board's May 2014 denial of a compensable rating for the Veteran's bilateral hearing loss under the schedular criteria, including its findings regarding satisfaction of VA's duties to notify and assist under the VCAA.  Those findings are incorporated into this decision by reference.  There is no argument or indication that the record is not adequately developed to determine whether the Veteran's hearing loss disability is exceptional or unusual vis-à-vis the schedular criteria.  The difficulties associated with his hearing loss are amply documented by the evidence of record, and there is no reasonable possibility that further assistance would support referral for extraschedular consideration.  See 38 C.F.R. § 3.159(d).  Accordingly, the Board will proceed with appellate review. 

In the May 2015 JMR, the parties agreed that the Board did not provide an adequate statement of reasons or bases for its finding that various situational difficulties associated with the Veteran's hearing loss, as reported by him, did not establish an exceptional or unusual disability picture in relation to the rating criteria such that referral for extraschedular consideration is warranted.  See 38 C.F.R. § 3.321(b); see also 38 U.S.C.A. § 7104(d)(1) (West 2014); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  

The JMR states as follows (internal citations omitted):  

The record contains multiple assertions regarding the symptoms of Appellant's bilateral hearing loss, including Appellant's reported difficulty understanding speech and that he cannot hear when chewing.  Moreover, during an August 2007 VA examination, Appellant reported that he had difficulty hearing his wife and conversational speech.  At that time, Appellant complained that people perceive that he is yelling at them, but he, himself, is not aware he is speaking loudly.  He also reported that his ears felt "stuffed up" and that he experienced dizziness and unsteadiness upon standing.  At an April 2011 Board hearing, Appellant testified that he cannot hear his coworkers if he is not facing them and that this gives the appearance that he is ignoring them.  He stated that he is not sure if he is giving coworkers the correct answer because he cannot adequately hear them.  He also testified that his supervisors think, "[I]s he being a jerk?" and that they "have to give him special attention to get a message received."  During a November 2011 VA examination, Appellant reported significant difficulty hearing people at work when he is not facing them.  The examiner noted, "The degree of Veteran's hearing loss could make it difficult to hear in an occupation setting if he isn't able to face the speaker when background noise is present. Veteran's hearing thresholds [do] fluctuate at times which can make communication more difficult."  In a December 2011 statement, Appellant reported that his work and home life were affected by his hearing loss.  He indicated that his wife thinks he ignores her, which creates daily stress.  He also reported that, at times, he cannot hear when people speak to him, and, when he does respond, it sounds like he is angry because he raises his voice. 

The parties to the JMR agreed that the Board's finding that the Veteran's hearing impairment and decreased speech recognition were contemplated by the rating criteria, which are based on testing results for both (see 38 C.F.R. § 4.85 (2015)), was not a sufficient statement of reasons or bases for declining to refer the case for extraschedular consideration, as the Board did not explain whether the above "manifestations" were contemplated by 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104(d)(1).

The initial evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but is nevertheless adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.1 (2015) (the percentage ratings under the rating schedule represent the average impairment in earning capacity from service connected disabilities).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Thun, 22 Vet. App. at 114.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Id.; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.

Here, a comparison of the Veteran's hearing loss and associated functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's hearing loss and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numerical results of objective audiological testing used to measure the degree of hearing loss, they are necessarily designed with a view toward compensating for the symptoms and functional impairment associated with hearing loss.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015); see also § 4.21 (2015) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  

Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the schedular ratings with their corresponding criteria is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2015).  Thus, the Veteran's difficulty hearing and the consequences that may flow from this difficulty such as not being able to understand what people say at times are necessarily the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  

The legislative history further shows that the rating criteria already contemplate the effects of hearing impairment, even if they are not discussed in the diagnostic code itself.  For example, as discussed in the commentary accompanying the publication of 38 C.F.R. § 4.86(b), the alternative criteria in this subsection for evaluating hearing loss are designed to account for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  See 64 Fed. Reg. 25209 (May 11, 1999).  Similarly, the publication of the proposed rule for current 38 C.F.R. § 4.86(a) (then § 4.85(d)), reflects that the alternative criteria in this subsection are designed for a pattern of hearing loss (55 decibels or higher in four of five specified frequencies) respecting which speech discrimination results on testing in a controlled setting might not reflect the true extent of difficulty understanding speech in the everyday work environment.  59 Fed. Reg. 17295, 17296 (April 12, 1994).  Thus, the Veteran's report of having increased difficulty hearing with background noise is already contemplated by the rating criteria, and specifically by § 4.86(b), as discussed in the commentary published in the Federal Register.  

Accordingly, the fact that the rating criteria do not mention specific examples of symptoms or functional impairment experienced by the Veteran as a result of hearing loss cannot be a basis in and of itself for extraschedular referral, when it must be assumed that they already contemplate a wide range of impairment, as explained above.  

Moreover, the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral.  VAOPGCPREC 6-96 (August 16, 1996).  

Finally, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  Id.  In this regard, the rating schedule itself is based upon the average impairment of earning capacity due to service connected disability, and thus "application of the rating schedule clearly recognizes that the rated disability interferes with employment.  Id.; see also 38 C.F.R. § 4.1 (providing, in relevant part, that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability, and that the percentage ratings represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations).  Indeed, in Thun, the Court held that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment.  22 Vet. App at 118-19.  Thus, the Court found that whether the Board provided an adequate statement of reasons or bases regarding whether the disability resulted in marked inference with employment was moot, since the first step of the inquiry, an exceptional or unusual disability picture, was not satisfied.  Id.  

Instances where a disability may be exceptional or unusual might include a complex or unusual disease that is not adequately represented by the criteria in the rating schedule, or, as VA's General Counsel noted, where medications that a claimant must take for a service-connected disability cause additional impairment due to side effects that are not contemplated by the applicable rating criteria.  See VAOPGCPREC 6-96 (August 16, 1996).  

By contrast, various situational difficulties occasioned by the disability, or specific examples of functional impairment, as opposed to signs or symptoms of the disability itself and their immediate effects on functioning (as, for example, limited range of motion of the knee due to arthritis), cannot be a basis alone for extraschedular consideration.  Otherwise, for example, the fact that a claimant's right knee or back disability limited or prevented use of a lawn mower, that a claimant's visual impairment prevented driving, or that a claimant's hand disability limited or prevented playing the piano, would automatically satisfy the first step of the inquiry, since neither challenge or limitation is mentioned in the rating criteria.  Indeed, under VAOPGCPREC 6-96, even if a claimant made a living as a piano instructor or musician, the disproportionate effect of a service connected hand disability on that claimant as opposed to a claimant who did not depend on fine motor use of the hand, but could otherwise use the hand for most purposes, would still not be a basis for extraschedular referral, as individual circumstances (i.e. those not proper to the signs or symptoms of the disability itself) cannot be taken into account in making this determination.  

If external situational difficulties occasioned by the disability were sufficient to establish an exceptional or unusual disability picture because not mentioned by the rating criteria, then almost any example of functional impairment or any situational difficulty would result in a finding of an exceptional or unusual disability picture, as the rating schedule is almost devoid of specific examples of functional impairment or challenges imposed by the conditions listed therein, and the rating criteria often make no mention of such at all, notwithstanding the fact that functional impairment is itself always the basis for, or at least one of the necessary foundations of, the schedular criteria, as explained above.  Then, as many disabilities would also be found to cause marked interference with employment, there would be more or less automatic referral of perhaps a majority of disabilities for extraschedular consideration.  The absurd result would be that perhaps more disabilities would be referred for extraschedular consideration than not, or at least an almost equal amount, thus inverting the basic structure of a rating schedule for the majority of cases, with an avenue for extraschedular consideration in "exceptional or unusual" cases.  

In short, based on 38 C.F.R. § 3.321(b), Thun, and VAOPGCPREC 6-96, the Board concludes that situational difficulties or circumstantial challenges alone imposed by the disability-as opposed to manifestations proper to the disability itself (or to medications taken for it) and their immediate effects, such as difficulty moving or sustaining activity-cannot be a basis in itself for a finding that the disability presents an exceptional or unusual disability picture vis-à-vis the rating criteria.  Rather, only when external situational difficulties or circumstances show that the disability itself results in impairment different from, or more severe than, what is contemplated by the schedular criteria such as to render their application impractical rather than simply warranting a higher schedular rating, and without regard to circumstances unique to the claimant such as educational background or his or her particular occupation, would an "exceptional or unusual" disability picture be established in relation to such criteria.

With the above framework in mind, the Board turns to the specific facts of this case.  On the one hand, there are schedular criteria for evaluating hearing loss that are purely numerical and based on objective testing results.  See 38 C.F.R. 4.85, 4.86.  On the other, there is the Veteran's account of various situational difficulties, such as having to speak so loud that others believe he is shouting or angry, or not being able to hear when he chews.  He has also suggested that his difficulty hearing may put a strain on his relationship with his wife.  Further, he has indicated that his limitations with respect to hearing and communicating with co-workers have caused interpersonal difficulties at work.  At one point, he stated that he believes some supervisors might think he is a "jerk" due to his hearing difficulty, because they "have to give him special attention to get a message received."  There is also an indication that his hearing loss might slow down productivity and interfere with the quality of his work, in that he often or always has to face his interlocutor in order to hear what is being said, and because he has not been sure whether he has provided coworkers the correct answer because he could not adequately hear what was being said.  None of these issues are mentioned in the rating criteria, which are devoid of any discussion or examples of challenges that may be imposed by hearing loss.  For the following reasons, the Board finds that they are either contemplated by the rating criteria, or do not show impairment different from or more severe than what is contemplated by the criteria such as to render their application impractical.

To the extent the Veteran's hearing loss and difficulty communicating impacts his work, such is accounted for in the rating criteria which, as discussed above, are designed for the purpose of compensating for impairment in earning capacity.  See 38 C.F.R. § 4.1.  The specific manner in which his hearing loss impacts his work does not show an exceptional or unusual disability, as this is purely situational or circumstantial, and not proper to the hearing loss itself, absent evidence that the hearing loss is actually more impairing than what is accounted for in the schedular criteria.  There is no such evidence, and no findings that functional impairment described by the Veteran is inconsistent with the audiological examination results that form the basis of the schedular evaluation.  Moreover, even if he is in an occupational setting where hearing acuity is more critical than in others, and thus in which impairment of hearing is more detrimental to occupational functioning, such cannot satisfy the exceptional or unusual disability picture requirement.  See VAOPGCPREC 6-96 (August 16, 1996) (circumstances specific to a claimant that may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for awarding a schedular rating).  

With regard to specific examples of hearing impairment, such as not being able to hear when the Veteran chews, these are situational difficulties occasioned by the hearing loss disability; they are not proper to manifestations of the disability itself and thus do not establish an exceptional or unusual disability picture absent evidence that the hearing disability itself is more impairing than contemplated by the schedular criteria such as to render their application impractical.  As already noted, the evidence does not show that his hearing difficulties are inconsistent with test results that form the basis of the schedular evaluation, such as to indicate that applying the rating criteria is impractical.  

If the argument is that his hearing impairment is much worse at certain times such as when chewing, and thus is more severe than otherwise represented in clinical testing, as with an orthopedic disability that becomes worse in the context of daily functioning, the Board disagrees and finds that this is again essentially a situational difficulty.  The hearing disability does not itself become worse or aggravated, but instead the chewing, an external factor, makes it yet more difficult for the Veteran to hear.  By contrast, a knee disability whose symptoms have worsened or whose objective pathology has worsened on repeated use might warrant a higher rating because manifestations proper to the disability itself and their effects are more severe.  The Board also notes that at most, not being able to hear when chewing would be similar to a very short-lived flare-up.  In Voerth v. West, 13 Vet. App. 117, 122-23 (1999), the Court observed that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity.  The underlying principle is that a short-lived flare-up would not warrant a higher rating in the first place, and thus an examination at such a time is not required.  

Similarly, the Board finds that the Veteran's decreased hearing ability while eating does not last long enough as to be considered a feature of his disability or to result in additional impairment in earning capacity.  Indeed, there is a remedy ready at hand in such situations wholly within the Veteran's power, which is to refrain from chewing when he needs to hear better.  Presumably, the Veteran need not and does not eat or chew most of the time he is actually working.  

Finally, as discussed above, the schedular criteria for hearing loss do take into account a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  See 38 C.F.R. § 4.86(a) and (b); 64 Fed. Reg. 25209; 59 Fed. Reg. 17295, 17296.  The Veteran does not have this pattern of hearing loss.  The fact that he has additional difficulty hearing with background noise is not enough to suggest that it is then exceptional or unusual vis-à-vis the rating criteria since it does not fit this pattern, when the published commentary in the Federal Register make clear that these criteria are only meant to compensate a pattern of hearing loss that is an "extreme" handicap in the presence of "any" environmental noise.  It must be assumed that the rating criteria under 38 C.F.R. § 4.85 also consider difficulty hearing with background noise, as they must be assumed to contemplate a wide range of situational factors, as discussed above, but that an additional provision has been promulgated to account for "exceptional" patterns when "any" environmental noise creates an "extreme" handicap, which is not shown here either in terms of the pattern or the effect being compensated.  Accordingly, the rating criteria already have such factors in mind.  

With regard to the VA examiner's observation that the Veteran's "hearing thresholds . . . fluctuate at times which can make communication more difficult," the Board already determined in its May 2014 decision that the Veteran's puretone thresholds and speech discrimination scores do not satisfy the criteria for a compensable rating, and this decision has not been appealed.  Thus, the issue of whether the Veteran's puretone thresholds have satisfied the criteria for a compensable rating at some point during the pendency of this claim is not under appellate review.  The fact that communication can be more difficult at times when the Veteran's hearing thresholds worsen is not exceptional or unusual, as the rating criteria already take into account hearing impairment.  The examiner only stated that the thresholds fluctuate "at times," and did not suggest that they fluctuate so often as to create disability due to the rapidity or frequency of the fluctuation itself as opposed to the hearing loss.  Rather, the fact of fluctuation would only warrant consideration of staged ratings, which is not at issue in this appeal. 

With regard to difficulty hearing speech and communicating, the Board finds that this is essentially an aspect of the very disability that the criteria are meant to compensate, as difficulty hearing and difficulty communicating are necessarily two sides of the same coin.  Indeed, § 4.85 and Diagnostic Code 6100 specifically take into account the results of speech discrimination scores.  Moreover, the proposed rule for current § 4.86(a) accounts for a pattern of hearing loss in which a speech discrimination test in a controlled setting might be normal, but would not reflect the true extent of difficulty understanding speech in the everyday work environment, as shown in the published commentary to the proposed rule.  See 59 Fed. Reg. at 17296.  Thus, difficulty understanding speech in the everyday work environmental is already contemplated.  Again, the mere fact that the Veteran does have difficulty understanding speech and yet does not have the same pattern of hearing loss does not show an exceptional or unusual disability picture, since such difficulty is accounted for by § 4.85 as well (which considers the results of speech recognition testing), the main difference being the degree and the fact that the pattern of hearing loss described in § 4.86(a) might not produce accurate test results in a controlled setting with respect to speech discrimination.  If the rating criteria did not account for difficulty understanding speech and associated communication problems, then any difficulty communicating would automatically result in a finding of an exceptional and unusual disability picture.  It cannot be stated that the criteria do not contemplate difficulty communicating merely because there is no mention of such, when they also do not mention any impairment associated with hearing loss.  

Moreover, and in the alternative, difficulty communicating is essentially a situational circumstance and not a manifestation of the hearing impairment itself.  As such, it does not alone show an exceptional or unusual disability picture any more than does difficulty moving in the context of a back or knee disability, including with regard to the various ways this may manifest such as difficulty mowing the lawn or picking up heavy objects.  The fact that the Veteran must often face the speaker in order to understand him or her is simply an accommodating adjustment he must make due to his hearing loss, and not a manifestation of the hearing loss itself.  In sum, the evidence does not show that the Veteran's communication difficulties establish hearing loss impairment different from, or more severe than, what is accounted for in the schedular criteria such as to render their application impractical. 

Similarly, interpersonal difficulties with the Veteran's wife due to communication challenges associated with his hearing loss cannot establish by itself an exceptional or unusual disability picture.  Likewise, the fact that some people might perceive the Veteran as shouting or angry when he is simply raising his voice in order to hear himself is an external situation occasioned by the hearing loss, not a manifestation of the disability itself.  These are essentially situational difficulties or circumstances specific to the Veteran and are not proper to manifestations of the disability itself, and as such cannot by themselves establish an exceptional or unusual disability picture.  As discussed above, the rating criteria are only designed to compensate for the average impairment in earning capacity, and thus circumstances unique to a claimant cannot be a basis for extraschedular referral absent evidence that the disability itself actually results in impairment different from, or more severe than, what is contemplated by the rating criteria.  There is no such evidence and, as already stated, no indication that his reported challenges are inconsistent with audiological test results forming the basis of the schedular evaluation to the extent that application of the rating criteria is not practical for assessing the true level of disability resulting from his hearing loss for VA compensation purposes.  

With regard to the Veteran's report of feeling that his ears were "stuffed up" and that he experienced dizziness and unsteadiness upon standing, these symptoms have not interfered with occupational functioning.  Rather, it is the Veteran's hearing loss and difficulty communicating that has interfered with employment, as related by him.  The fact that his symptoms of dizziness and unsteadiness only occur on standing up, and do not otherwise appear to last long enough to produce functional impairment or are so highly intermittent and so short lived as to produce only minimal occupational impairment, further weighs against marked interference with employment.  The cumulative impact of the Veteran's hearing loss and associated difficulty communicating in conjunction with the reported dizziness, unsteadiness, and "stuffed up" feeling in the ears does not otherwise amount to marked interference with employment with respect to these other symptoms (i.e. the dizziness etc.), when only his hearing loss and resultant communication difficulties have affected his occupational functioning, as discussed above.  Thus, assuming for the sake of argument that these symptoms satisfy the first step of the inquiry, they do not satisfy the second step, namely related factors such as marked interference with employment or frequent periods of hospitalization, either alone or in conjunction with the Veteran's hearing impairment and associated communication difficulties.  See Thun, 22 Vet. App. at 114.  

Moreover, and in the alternative, service connection has only been established for hearing loss itself; the Veteran's dizziness, unsteadiness, and stuffiness of the ears have not been service connected and thus cannot be taken into account in determining whether the Veteran's hearing loss disability is exceptional or unusual.  The Board notes that the November 2011 VA examination report shows that the Veteran also has bilateral eustachian tube dysfunction.  The aforementioned symptoms may be manifestations of this condition (the Board does not here decide), which has not been adjudicated as service connected.  In any event, they have not been determined by way of VA adjudication to be manifestations of his hearing loss.  Thus, only his hearing loss in itself is under consideration.  Of course, service connection may be established for disability manifested by these symptoms as secondary to the Veteran's hearing loss disability, but this is not within the scope of this appeal.  See 38 C.F.R. § 3.310.  

In any event, as explained above, even if dizziness, unsteadiness, and stuffy ears are considered to be currently within the ambit of his service-connected hearing loss disability, related factors such as marked interference with employment or frequent periods of hospitalization are not shown to be present with regard to these symptoms either alone or in conjunction with his other hearing loss manifestations, and thus referral for extraschedular consideration is not warranted. 

The Board has also considered the totality of the Veteran's hearing loss disability picture.  As explained above, each of the individual considerations regarding difficulties associated with the Veteran's hearing loss are not within the purview of VA compensation on any basis except in so far as the rating criteria already have built into their design a wide range of functional impairment and concomitant challenges.  Thus, they cannot add up to an exceptional or unusual disability picture when none may be considered as manifestations of his hearing loss for purposes of this determination.  The Board has also already explained why other symptoms such as dizziness and unsteadiness may not currently be considered as manifestations of his service-connected hearing loss disability, since they are not service connected and are not hearing loss itself.  Moreover, in the alternative, they do not either singly or as a totality with hearing loss, cause marked interference with employment, since only the hearing loss itself has had an impact on occupational functioning.  In sum, the overall disability picture is one of hearing loss and associated challenges such as the need to face people in order to understand what they are saying and communication difficulties from misunderstandings due to hearing loss.  This does not amount to an exceptional or unusual disability picture in terms of the rating criteria.  

In short, there are no manifestations of the Veteran's hearing loss not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  As discussed above, various instances of situational difficulties experienced by the Veteran occasioned by his hearing loss, most of which are specific to his circumstances, cannot be considered as manifestations of his hearing loss, and in many instances, such as cited difficulties at home with his wife or people misperceiving him as shouting, are outside the reach of VA compensation on any basis, at least directly.  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

The Board has also explained above why the Veteran's dizziness and unsteadiness on standing up, and feeling of stuffiness of the ears, are either not under consideration as manifestations of his service connected hearing loss, as they have not been adjudicated as service connected, or in the alternative, that related factors such as marked interference with employment or frequent periods of hospitalization are not shown with respect to these manifestations alone or as part of the totality of the Veteran's hearing loss disability picture.  Therefore, the Board will not refer the evaluation of the Veteran's hearing loss for extraschedular consideration.  See id. at 119; 38 C.F.R. § 3.321(b). 



The Board recognizes that notwithstanding the challenges imposed by the Veteran's hearing loss, only a noncompensable evaluation has been assigned under the schedular criteria.  As explained above, the ratings provided under Schedule for Rating Disabilities are averages, and thus an assigned rating may not completely account for each individual veteran's circumstances, even though adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.1.  Occupational impairment alone is also not sufficient to show an exceptional or unusual disability picture even when not compensable under the rating criteria.  See VAOPGCPREC 6-96.  Referral for extraschedular consideration is not warranted solely on the basis that the effects of the hearing loss disability may be more pronounced in the Veteran's case due to circumstances unique to him.  See id.  For the foregoing reasons, an exceptional or unusual disability picture is not established vis-à-vis the rating criteria.  

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's hearing loss is on appeal before the Board, and as all symptoms and functional impairment associated with it have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted. 

In sum, the preponderance of the evidence is against referral for extraschedular consideration of the initial evaluation of the Veteran's bilateral hearing loss disability.   Consequently, the benefit-of-the-doubt rule does not apply, and 

referral for extraschedular consideration is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Referral for extraschedular consideration of the initial evaluation of bilateral hearing loss is not warranted; the appeal is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


